DETAILED ACTION
This action is responsive to Applicant’s Response to Restriction filed 9/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A (embodiment of Fig. 4A) in the reply filed on 9/13/2022 is acknowledged.  The traversal is on the grounds that the “search of the Species A claim is likely to provide a proper search for the Species B-D claims”.  This is not found persuasive because the Examiner has carefully studied each embodiment and recognizes that each embodiment has distinct advantages and disadvantages as compared to the other embodiments. Therefore, to perform a thorough search of the embodiments, each species would require different syntaxes during a search to the extent that a search burden would still be present, even if the prior art search would overlap between each species.
The requirement is still deemed proper and is therefore made FINAL.
Applicant has withdrawn claims 4-6 as being drawn to a non-elected species, and the Examiner agrees.

Additionally, Applicant asserts that claims 2, 9-10, and 20 are also generic to Species A-D (Figs 4A-4D, respectively). The Examiner disagrees, in part.
First, the Examiner agrees with the Applicant’s assertion that claims 9-10 and 20 are generic to all species.
However, claim 2 requires that the first and second plurality of gas inject passages/exhaust ports are centered along a first and a second flow path plane (different planes). However, as can be seen in Fig. 4B, the gas inject passages and exhaust ports are all centered along the same plane #410b. As such, claim 2 (and claims 3-6, which depend from claim 2) is/are not generic to all species.

Claim Status
Claims 1-20 are pending.
Claims 4-6 are withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “214” has been used to designate both the outer window supports and a liner protrusion (Fig. 1, twice – both left and right chambers).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it refers to purported merits and/or compares the invention with the prior art.  Correction is required.  See MPEP § 608.01(b) and 37 CFR 1.72(b).
Applicant is reminded of the proper content of an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The Examiner notes that simply deleting the phrase: “with improved process gas flow and heat distribution” would be sufficient to obviate the objection.

Claim Objections
Claims 2-3 and 7-10 are objected to because of the following informalities:
Regarding claims 2-3 and 7-10, the preamble “the dual-chamber body of claim…” of each claim should be amended to read: “the apparatus of claim…” in accordance with the preamble of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kangude (US Pub. 2015/0211114).
The Examiner notes Kangude was cited by the Applicant in the IDS filed 7/23/2021.
Regarding claim 19, Kangude teaches a dual-chamber body for substrate processing ([0019] and Fig. 1, dual chambers #101a and #101b), comprising: a chamber body ([0019] and Fig. 1, body #102); a first processing volume ([0020] and Fig. 1, volume #124) formed through the chamber body on a first side of a reference plane (Fig. 1, chamber #101a to the left of a central vertical bisecting plane); a second processing volume ([0020] and Fig. 1, volume #126) formed through the chamber body on a second side of a reference plane (Fig. 1, chamber #101b to the right of a central vertical bisecting plane); a first plurality of gas inject passages in fluid communication with the first processing volume (Figs. 1 and 3, passages extending through the showerhead #120, left side); a second plurality of gas inject passages in fluid communication with the second processing volume (Figs. 1 and 3, passages extending through the showerhead #122, right side); a first exhaust port formed in the dual-chamber body opposite the first plurality of gas inject passages ([0022] and Fig. 1, exhaust apertures #172 of chamber #101a, are located at the bottom end of the chamber opposite the showerhead at the top end of the chamber), the first exhaust port in fluid communication with the first processing volume (see Fig. 1); a second exhaust port formed in the dual-chamber body opposite the second plurality of gas inject passages ([0022] and Fig. 1, exhaust apertures #172 of chamber #101b, are located at the bottom end of the chamber opposite the showerhead at the top end of the chamber), the second exhaust port in fluid communication with the second processing volume (see Fig. 1); and an equalization port ([0034] and Fig. 1, equalization port #140) connecting the first processing volume and the second processing volume ([0034], as seen in Fig. 1).

Regarding claim 20, Kangude teaches wherein both the first plurality of gas inject passages (Figs. 1 and 3, passages extending through the showerhead #120, left side) and the second plurality of gas inject passages (Figs. 1 and 3, passages extending through the showerhead #122, right side) comprise five or more gas inject passages parallel to one another (see Fig. 1, passages of both showerheads appear to be parallel to each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kangude (US Pub. 2015/0211114) in view of Anderson (US Patent 6,113,703).
The Examiner notes Kangude was cited by the Applicant in the IDS filed 7/23/2021.
Regarding claim 1, Kangude teaches an apparatus for substrate processing ([0018] and Fig. 1, system #100), comprising: a dual-chamber body ([0019] and Fig. 1, body #102 of dual chambers #101a and #101b), wherein the dual-chamber body comprises: a first processing volume ([0020] and Fig. 1, volume #124) on a first side of a central plane (Fig. 1, chamber #101a to the left of a central vertical bisecting plane); a second processing volume ([0020] and Fig. 1, volume #126) on a second side of a central plane (Fig. 1, chamber #101b to the right of a central vertical bisecting plane); an equalization port ([0034] and Fig. 1, equalization port #140) connecting the first processing volume and the second processing volume ([0034], as seen in Fig. 1); a first plurality of gas inject passages formed through the dual-chamber body in fluid communication with the first processing volume (Figs. 1 and 3, passages extending through the gas ring that feeds the showerhead #120, left side); a second plurality of gas inject passages formed through the dual-chamber body in fluid communication with the second processing volume (Figs. 1 and 3, passages extending through the gas ring that feeds the showerhead #122, right side); a first exhaust port formed in the dual-chamber body opposite the first plurality of gas inject passages ([0022] and Fig. 1, exhaust apertures #172 of chamber #101a, are located at the bottom end of the chamber opposite the showerhead at the top end of the chamber), the first exhaust port in fluid communication with the first processing volume (see Fig. 1); and a second exhaust port formed through the dual-chamber body opposite the second plurality of gas inject passages ([0022] and Fig. 1, exhaust apertures #172 of chamber #101b, are located at the bottom end of the chamber opposite the showerhead at the top end of the chamber), the second exhaust port in fluid communication with the second processing volume (see Fig. 1); one or more upper window assemblies disposed over the dual-chamber body ([0020] and Fig. 1, windows #116 and #118); a first substrate support positioned in the first processing volume ([0022] and Fig. 1, pedestal #150); a second substrate support positioned in the second processing volume ([0022] and Fig. 1, pedestal #152).

Kangude does not teach a first lower window positioned adjacent the first processing volume; a second lower window positioned adjacent the second processing volume; a first lower lamp assembly positioned adjacent the first lower window; and a second lower lamp assembly positioned adjacent the second lower window.
However, Anderson teaches a first lower window positioned adjacent the first processing volume (Anderson – C3, L26 and Fig. 2, lower quartz window #32 adjacent) and a first lower lamp assembly positioned adjacent the first lower window (Anderson – C4, L44 and Fig. 2, lamps #20).
Kangude and Anderson both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first and second processing units of Kangude to comprise the lower window and lamp assembly (for a total of two sets of windows/lamp assemblies) in order to heat the susceptor as well as the substrate to maintain the substrate at a required processing temperature (Anderson – C1, L26-34).

Regarding claim 2, Kangude teaches wherein the first plurality of gas inject passages (Figs. 1 and 3, at least two passages extending through the gas ring that feeds the showerhead #120, left side) and the first exhaust port ([0022] and Fig. 1, either exhaust aperture #172 of chamber #101a as indicated below) are centered along a first flow path plane (plane defined by solid arrows on the left side, as below) and the second plurality of gas inject passages (Figs. 1 and 3, at least two passages extending through the gas ring that feeds the showerhead #122, right side) and the second exhaust port ([0022] and Fig. 1, either exhaust aperture #172 of chamber #101b as indicated below) are centered along a second flow path plane (plane defined by solid arrows on the right side, as below).

    PNG
    media_image1.png
    483
    727
    media_image1.png
    Greyscale


Regarding claim 3, Kangude teaches wherein both the first flow path plane (plane defined by solid arrows on the left side, as below) and the second flow path plane (plane defined by solid arrows on the right side, as below) are at an angle of about 80 degrees to about 100 degrees with respect to a longitudinal axis of the dual-chamber body (as below, plane defined by solid arrows appears perpendicular/90 degrees in relation to the dashed longitudinal axis).

    PNG
    media_image1.png
    483
    727
    media_image1.png
    Greyscale


Regarding claim 7, Kangude teaches a shared gas panel fluidly coupled to both the first processing volume and the second processing volume ([0028] and Figs. 1 and 3, gas panel #108 shared between chambers #101a/b).

Regarding claim 8, Kangude teaches a shared exhaust fluidly coupled to both the first processing volume and the second processing volume ([0042] and Fig. 1, chambers #101a/b share exhaust plenum #171 evacuated by pump #110).

Regarding claim 11, Kangude teaches an apparatus for substrate processing ([0018] and Fig. 1, system #100), comprising: a dual-chamber body ([0019] and Fig. 1, body #102 of dual chambers #101a and #101b), wherein the dual-chamber body comprises: a first processing volume ([0020] and Fig. 1, volume #124) formed by a first cavity on a first side of a reference plane (Fig. 1, inside chamber #101a to the left of a central vertical bisecting plane); a second processing volume ([0020] and Fig. 1, volume #126) formed by a second cavity on a second side of a reference plane (Fig. 1, inside chamber #101b to the right of a central vertical bisecting plane); an equalization port ([0034] and Fig. 1, equalization port #140) connecting the first processing volume and the second processing volume ([0034], as seen in Fig. 1); a first plurality of gas inject passages in fluid communication with the first processing volume (Figs. 1 and 3, passages extending through the gas ring that feeds the showerhead #120, left side); a second plurality of gas inject passages in fluid communication with the second processing volume (Figs. 1 and 3, passages extending through the gas ring that feeds the showerhead #122, right side); a first exhaust port formed in the dual-chamber body opposite the first plurality of gas inject passages ([0022] and Fig. 1, exhaust apertures #172 of chamber #101a, are located at the bottom end of the chamber opposite the showerhead at the top end of the chamber), the first exhaust port in fluid communication with the first processing volume (see Fig. 1); a second exhaust port formed in the dual-chamber body opposite the second plurality of gas inject passages ([0022] and Fig. 1, exhaust apertures #172 of chamber #101b, are located at the bottom end of the chamber opposite the showerhead at the top end of the chamber), the second exhaust port in fluid communication with the second processing volume (see Fig. 1); one or more upper window assemblies disposed over the dual-chamber body ([0020] and Fig. 1, window #116 only); a first substrate support positioned in the first processing volume ([0022] and Fig. 1, pedestal #150); a second substrate support positioned in the second processing volume ([0022] and Fig. 1, pedestal #152). 

Kangude does not teach a first lower window positioned adjacent the first processing volume; a second lower window positioned adjacent the second processing volume; a first lower lamp assembly positioned adjacent the first lower window; and a second lower lamp assembly positioned adjacent the second lower window.
However, Anderson teaches a first lower window positioned adjacent the first processing volume (Anderson – C3, L26 and Fig. 2, lower quartz window #32 adjacent) and a first lower lamp assembly positioned adjacent the first lower window (Anderson – C4, L44 and Fig. 2, lamps #20).
Kangude and Anderson both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first and second processing units of Kangude to comprise the lower window and lamp assembly (for a total of two sets of windows/lamp assemblies) in order to heat the susceptor as well as the substrate to maintain the substrate at a required processing temperature (Anderson – C1, L26-34).

Regarding claim 12, Kangude teaches a shared gas panel ([0028] and Figs. 1 and 3, gas panel #108 shared between chambers #101a/b).

Regarding claim 13, Kangude teaches a shared exhaust ([0042] and Fig. 1, chambers #101a/b share exhaust plenum #171 evacuated by pump #110).

Regarding claim 14, Kangude teaches wherein the dual-chamber body further comprises an upper groove formed around an outer diameter of each of the first processing volume and the second processing volume (see Kangude Fig. 1, groove in lid assembly formed to hold windows #116 and #118).

Regarding claim 15, Kangude teaches wherein the one or more upper window assemblies comprises two upper window assemblies (Kangude – [0020] and Fig. 1, window #116 and window #118), and each of the two upper window assemblies further comprises: an inner window (Kangude – Fig. 1: innermost portions of windows #116 and #118); and outer window supports (Kangude – Fig. 1, outermost portions of windows #116 and #118), wherein the outer window supports are at least partially disposed within the upper groove (Kangude – Fig. 1: outer portions of windows #116 and #118 are located within the groove formed by the lid assembly).

Regarding claim 16, Kangude teaches wherein the one or more upper window assemblies comprises a single upper-window ([0020] and Fig. 1, window #116 only).
The Examiner notes the claim merely requires (together with the limitations from claim 15) that the single upper-window is disposed over the body, thus one window from Kangude being called the “one or more upper window assemblies” and the “single upper window” meets the limitations of the claim.

Regarding claim 17, Kangude teaches wherein the one or more upper window assemblies are disposed between the dual-chamber body and a lid assembly (Kangude – Fig. 1: either window #116 or #118 located vertically between the body #102 and the lid assemblies of each chamber).

Regarding claim 18, Kangude teaches wherein each of the first processing volume and the second processing volume have an inner liner formed therein (Kangude – [0022] and Fig. 1, liners #166 shielding the chamber body #102).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kangude (US Pub. 2015/0211114) and Anderson (US Patent 6,113,703), as applied to claims 1-3, 7-8, and 11-18 above, and further in view of Johnsgard (US Pub. 2003/0124820).
The limitations of claims 1-3, 7-8, and 11-18 are set forth above.
The Examiner notes Johnsgard ‘820 is related to Johnsgard ‘159 (US Pub. 2005/0133159), which was cited by the Applicant in the IDS filed 6/3/2021.
Regarding claim 9, modified Kangude does not teach wherein the first plurality of gas inject passages comprise five or more gas inject passages parallel to one another and the second plurality of gas inject passages comprise five or more gas inject passages parallel to one another.
However, Johnsgard teaches wherein the first plurality of gas inject passages comprise five or more gas inject passages parallel to one another (Johnsgard – [0066] and Figs. 6 and 11, inject tubes #427) and the second plurality of gas inject passages comprise five or more gas inject passages parallel to one another (Johnsgard – [0076] and Fig. 6, inject tubes #827 symmetric with tubes #427).
Modified Kangude and Johnsgard both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas delivery system of modified Kangude to comprise that of Johnsgard in order to enhance epitaxial layer thickness uniformity and control over transition width (Johnsgard – [0065]), and because Johnsgard teaches that showerheads and horizontal gas delivery nozzles are recognized equivalent devices (Johnsgard – [0096]). See MPEP 2144(I).

Regarding claim 10, modified Kangude does not teach wherein the first plurality of gas inject passages and the second plurality of gas inject passages are spaced along an inner wall of a first processing chamber and a second processing chamber, respectively.
However, Johnsgard teaches wherein the first plurality of gas inject passages (Johnsgard – [0066] and Figs. 6 and 11, inject tubes #427) and the second plurality of gas inject passages (Johnsgard – [0076] and Fig. 6, inject tubes #827 symmetric with tubes #427) are spaced along an inner wall of a first processing chamber and a second processing chamber, respectively (Johnsgard – Fig. 6, spaced around each processing volume).
Modified Kangude and Johnsgard both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas delivery system of modified Kangude to comprise that of Johnsgard in order to enhance epitaxial layer thickness uniformity and control over transition width (Johnsgard – [0065]), and because Johnsgard teaches that showerheads and horizontal gas delivery nozzles are recognized equivalent devices (Johnsgard – [0096]). See MPEP 2144(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (US Patent 5,108,792) teaches a double dome reactor with upper/lower lamp assemblies (Fig. 1). Nowak (US Pub. 2006/0251827) teaches a tandem chamber for UV treatment (Fig. 3). Ho (US Pub. 2007/0295012) teaches a tandem UV treatment chamber with shared exhausts/heat exchangers (Fig. 2). Carlson (US Pub. 2012/0240853) teaches a CVD chamber with upper/lower lamp assemblies and a plurality of gas inlets (Figs. 1A and 5C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718